Title: To James Madison from Anthony Charles Cazenove, 13 December 1811 (Abstract)
From: Cazenove, Anthony Charles
To: Madison, James


13 December 1811, Alexandria. States that he delivered JM’s wine “this day” to Thomas McGraw. Encloses an account of the charges on it as well as the cost of the “quarter cask of Lisbon,” for a total of $118.88, which JM can remit at his convenience. Advises that “an opportunity from hence for Madeira will offer in a few days” and offers to transmit any order JM wishes. Asks him to mention, should he place an order, if he wishes it to be insured.
 